DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is in response to the amendment filed on 3/7/2022.
Claims 6 and 13 have been canceled.
Claims 1, 9, 15 and 16 have been amended.
Claims 1-5, 7-12 and 14-20 are pending for consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/7/2022 has been entered.
 

Response to Arguments
Applicant's arguments filed on 3/7/2022 have been fully considered but they are not persuasive. 
On pages 10-11 of the Remarks, Applicant argues that Anderson does not teach or suggest that “deploying a second infrastructure service on the management node and replicating data in the first infrastructure service to the second infrastructure service”.  Examiner respectfully disagrees with the applicant’s argument.  Anderson does teach deploying a second infrastructure service on the management node ( see [Col 15, lines 10-31, “Copy VM instances 2's service into VM instances 1: From the Cloud Management software, connect to VM instances) on the consolidation service listening on a specified VM instances 1 port”], Examiner notes: Discloses copying VM Instance2's service instance (deploying second infrastructure service) in to VM instance1 (management node)) and replicating data in the first infrastructure service to the second infrastructure service (see [Col 15, lines 20 -30], Examiner notes: This will initiate the service consolidation code written by the image provider to connect to VM instances 2 (first infrastructure service) and pull/propagate over all information necessary to continue VM instances 2's services on VM instances 1 (Second infrastructure service) copied in management node).
On page 11 of the Remarks, Applicant argues that Anderson fails to teach converting the management node into an embedded node with an embedded infrastructure service by repointing the centralized management service in the management node to the second infrastructure service.  Examiner respectfully disagrees.  Anderson does teach converting the management node into an embedded node with an embedded infrastructure service ([Col 9, lines 18-22, “VM instance optimization system 80 can comprise a rules engine or the like that is configured to split a single VM instance 82 into multiple VM instances 84 and/or consolidate multiple VM instances 86 into fewer (e.g., a single) VM instance”], Examiner notes that a VM instance optimization system 80  that consolidate multiple VM instances (Convert the management node into an embedded infrastructure service) 86 into fewer (e.g., a single) VM instance 88) by repointing the centralized management service in the management node to the second infrastructure service ([Col 15, lines 32-44], Examiner notes: Since the VM instances in VM instances 2's (first infrastructure service) project have access to VM instances 1 (second infrastructure service) via the previously opened pinholes, all the service connections can now be updated. …. This update will change all VM instances 2 pointers to VM instances 1 instead. An example of the direct connection approach is shown in FIGS. 10-11.).  Looking at the citations above, the services provided in Anderson reference appear to be different services just like the first infrastructure service is different from the centralized management service recited in the claims ([col 11 lines 24-43; and col 13 lines 57-67]).  Furthermore, the services recited in the claims do not specify if they are the same service or different services.  As the result, the claims do not distinguish from the cited prior art.  Therefore, the art rejection has been maintained for claims 1-5, 7-12 and 14-20.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2, 5, 7-10, 12, 14-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Anderson et Al. (US 8769531 B2; hereinafter, Anderson).

	Regarding to claim 1, Anderson teaches a method comprising: 
identifying a management node and an infrastructure node external to the management node in a cloud computing environment, ([ Col 2, lines 2-4]  identifying a set of virtual machine (VM) instances (management node and infrastructure node) in the networked computing environment that are potential candidates for optimization; [Col 1, lines 7-11] discloses cloud computing environment.)
wherein the management node is to execute a centralized management service ([Col 15, line 6] See VM instance1) and the external infrastructure node ([Col 15, line 8] See VM instance1) VMinstance2)is to execute a first infrastructure service that handles at least one infrastructure network function for the centralized management service;  ([Col 4, lines 37-43]  Cloud computing is a model of service delivery for enabling convenient, on-demand network access to a shared pool of configurable computing resources (e.g. networks, network bandwidth, servers, processing, memory, storage, applications, virtual machines, and services (i.e. Infrastructure, management service) that can be rapidly provisioned and released with minimal management effort. [Col 4, lines 47-65; Col 5, lines 1-36] discloses cloud computing models Software as a Service (SaaS), Platform as a Service (PaaS) and Infrastructure as a Service (IaaS). //Examiner remark: Using the Cloud computing models disclosed configuring a VM instances to configure a management and infrastructure nodes with their respective service offerings.  Furthermore, configuring and operating a management node to execute a centralized management service in VM instance1 is straightforward and well understood in the art.   Similarly, configuring and operating infrastructure node and associated services.)
deploying a second infrastructure service on the management node; ([Col 15, lines 10-31], Examiner notes that copying VM Instance2's service instance (deploying second infrastructure service) in to VM instance1 (management node).
replicating data in the first infrastructure service to the second infrastructure service; and ([Col 15, lines 20 -30], Examiner notes that initiate the service consolidation code written by the image provider to connect to VM instances 2 (first infrastructure service) and pull/propagate over all information necessary to continue VM instances 2's services on VM instances 1 (Second infrastructure service) copied in management node) 
converting the management node into an embedded node with an embedded infrastructure service ([Col 9, lines 18-22] discloses a VM instance optimization system 80  that consolidate multiple VM instances Convert the management node into an embedded infrastructure service) 86 into fewer (e.g., a single) VM instance 88) by repointing the centralized management service in the management node to the second infrastructure service such that the second infrastructure service is to operate within the management node.  ([Col 15, lines 32-44] Since the VM instances in VM instances 2's (first infrastructure service) project have access to VM instances 1 (second infrastructure service) via the previously opened pinholes, all the service connections can now be updated. …. This update will change all VM instances 2 pointers to VM instances 1 instead. An example of the direct connection approach is shown in FIGS. 10-11.)

Regarding to claim 2, the method of claim 1, Anderson teaches further comprising: decommissioning the infrastructure node upon repointing the centralized management service in the management node to the second infrastructure service.  ([Col 16, lines 4-7]  Once all the services previously running on VM instances 2 have been transferred over to VM instances 1 and all VM instances 2 pointers have been changed (repointing), VM instances 2 can safely be deleted.)

Regarding to claim 5, the method of claim 1, Anderson teaches wherein replicating data in the first infrastructure service to the second infrastructure service comprises: setting the second infrastructure service on the management node in a replication mode with the first infrastructure service on the infrastructure node.  ([Col 15, lines 20 -30] This will initiate the service consolidation code written by the image provider to connect to VM instances 2 (first infrastructure service) and pull/propagate over all information necessary to continue VM instances 2's services on VM instances 1 (setting second infrastructure service on the management node in replication mode)

Regarding to claim 7, The method of claim 1, Anderson teaches wherein deploying the second infrastructure service on the management node comprises:
deploying infrastructure service binaries with an installation package on the management node; and  ([Col 15, lines 12-13]  Move (deploying ) Services (implementation defined by the ISV image ( binaries) provider)
configuring the second infrastructure service on the management node with the deployed infrastructure service binaries.   ([Col 15, lines 20 -30] This will initiate the service consolidation code written by the image provider to connect to VM instances 2 (first infrastructure service) and pull/propagate over all information necessary to continue VM instances 2's services on VM instances 1 (Second infrastructure service copied in management node)

Regarding to claim 8, The method of claim 1, Anderson teaches wherein the management node and the infrastructure node are identified in response to receiving a request to combine the external infrastructure node and the management node.  ([Col 9, lines 31-51] discloses factors that determine opportunities (request) for consolidating (combining) VM instances (infrastructure and management nodes)).

Regarding to claims 9 and 16, they are rejected on the same rational as claim 1.

Regarding to claims 10 and 17, they are rejected on the same rational as claim 2.

Regarding to claims 12 and 18, they are rejected on the same rational as claim 5.

Regarding to claims 14 and 19, they are rejected on the same rational as claim 7.

Regarding to claims 15 and 20, they are rejected on the same rational as claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et Al. ((US 8769531 B2; hereinafter, Anderson), and in further view of Adams, et al (US 20130254847 A1; hereinafter, Adams), and in further view of  Caldato, et al. (US 20190102157 A1; hereinafter, Caldato).

	Regarding to claim 3, the method of claim 1, Anderson doesn’t explicitly teach wherein the at least one infrastructure network function is selected from a group consisting of Single Sign-On, license management, certificate management, active directory federation service, external identity management service, and server reservation, and wherein each centralized management service is a centralized management application to centrally manage virtual machines and physical servers in the cloud computing environment.
Adams from analogues endeavor teaches wherein the at least one infrastructure network function is selected from a group consisting of Single Sign-On, license management, certificate management, active directory federation service, external identity management service, and server reservation, and (Adams [Abstract] discloses SSO, [0024] active directory, [0005]  federation services as part of network infrastructure function in cloud computing environment.)
Anderson and Adams don’t explicitly teach wherein each centralized management service is a centralized management application to centrally manage virtual machines and physical servers in the cloud computing environment.
Caldato from analogues endeavor teaches wherein each centralized management service is a centralized management application to centrally manage virtual machines and physical servers in the cloud computing environment.  (Caldato See Fig. 2, discloses a VM instance (infrastructure node and management node) can be selected from a physical host computing system, a virtual machine, and a container. [0054] This hardware may include servers, storage, networking hardware, disk arrays, software libraries, and virtualization utilities (infrastructure and management nodes)  such as a hypervisor layer (VM centralized management))
Therefore, it would have been obvious to a person having ordinary skills in the art, before the effective filing date of the claimed invention, to incorporate the teaching of Adams and Caldato in to the teachings of Anderson to extend a private cloud to the customer's on-premises infrastructure, as taught by Adams; and a service-oriented architecture, as taught by Caldato. Adams’ teachings allows the customer to extend its functionality without the addition of visible infrastructure.   Caldato’s teachings provide a service-oriented architectures and cloud computing platforms break up large tasks into many small, specific tasks. Containers can be instantiated to focus on individual specific tasks, and multiple containers can then work in concert to implement sophisticated applications. The combining of the teachings would have yielded predictable results to one of ordinary skills in the art. 

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et Al. ((US 8769531 B2; hereinafter, Anderson), and in further view of  Caldato, et al. (US 20190102157 A1; hereinafter, Caldato).

Regarding to claim 4, The method of claim 1, Anderson doesn’t explicitly teach wherein the infrastructure node and the management node are selected from a group consisting of a physical host computing system, a virtual machine, and a container.
Caldato teaches wherein the infrastructure node and the management node are selected from a group consisting of a physical host computing system, a virtual machine, and a container.  (Caldato - See Fig. 2, discloses a VM instance (infrastructure node and management node) can be selected from a physical host computing system, a virtual machine, and a container. [0054] This hardware may include servers, storage, networking hardware, disk arrays, software libraries, and virtualization utilities (infrastructure and management nodes)  such as a hypervisor layer (VM centralized management))
Therefore, it would have been obvious to a person having ordinary skills in the art, before the effective filing date of the claimed invention, to incorporate the teaching of Caldato into the teachings of  Anderson to provide a service-oriented architectures and cloud computing platforms break up large tasks into many small, specific tasks. Containers can be instantiated to focus on individual specific tasks, and multiple containers can then work in concert to implement sophisticated applications, as taught by Caldato, [0007].  The combining of the teachings would have yielded predictable results to one of ordinary skills in the art. 

Regarding to claim 11, it is rejected on same rational as claim  4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-9350681-B1– Optimizing Redeployment Of Functions And Services Across Multiple Container Platforms And Installations.
US-9218196-B2 – Performing Pre-Stage Replication Of Data Associated With Virtual Machines Prior To Migration Of Virtual Machines Based On Resource Usage.
US-20160188425-A1 - Deploying Services On Application Server Cloud With High Availability
US-10462009-B1 - Replicating Customers' Information Technology (It) Infrastructures At Service Provider Networks.
US-20180159745-A1 - Orchestration Of Cloud And Fog Interactions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG T DOAN whose telephone number is (571)272-0740. The examiner can normally be reached Monday-Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D Feild can be reached on (571)272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRANG T DOAN/Primary Examiner, Art Unit 2431